COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






VEE BAR, LTD, FREDDIE JEAN
WHEELER F/K/A FREDDIE JEAN
MOORE, C.O. “PETE” WHEELER, JR.,
ROBERT A. WHEELER, HELEN JOYCE
BOWERS, AND RICHARD “TREY”
RICE,

                            Appellants,

v.


BP AMOCO CORPORATION F/K/A
AMOCO PRODUCTION COMPANY
F/K/A AMOCO PRODUCTION CO.
F/K/A STANOLIND OIL & GAS
CORPORATION, TRONOX
WORLDWIDE, LLC, SWEPI, LP, SHELL
OIL COMPANY, AND M&J ENERGY,
INC.,  

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 

§

§

§

§

§





No. 08-08-00087-CV

Appeal from the

109th Judicial District Court

of Winkler County, Texas 

(TC# 15,085) 







MEMORANDUM OPINION

            Pending before the Court is Appellants’ motion to reinstate this appeal and to dismiss one
party.  We previously abated the appeal as a result of the filing of a suggestion of bankruptcy as to
Appellee Tronox Worldwide, LLC.  On April 7, 2011, Tronox notified the Court that the claims
asserted by Appellants against it had been discharged in bankruptcy.  Appellants then filed their
motion to reinstate the appeal and to dismiss Tronox.  Appellants state that they have conferred with
Appellees and that Appellees are not opposed to the motion.  Accordingly, the motion is granted. 
This appeal is reinstated on the docket of this Court.  Further, the appeal is dismissed as to Tronox
only.  See Tex.R.App.P. 42.1(b).

May 11, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.